DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 


Claims 20 - 28, 30 - 39, 41, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tillement et al. (from IDS; US 2011/0027375 A1; “Tillement”) in view of Lux et al. (from IDS; 2011 Angew. Chem. Int. Ed. Eng. 50: 12299-12303; “Lux”), Laube (from IDS; 2005 Respir. Care 50: 1161-1176; “Laube”), and Choi et al. (from IDS; 2010 Nat. Biotechnol. 28: 1300-1303; “Choi”).
Tillement teaches a method of imaging, treating, or both imaging and treating, a brain tumor (applicant’s ‘non-lung tumor’) in a patient such as a rat (applicant’s ‘subject’), wherein the method comprises: administering nanoparticles to the patient via injection; and (1) treating the patient by irradiating the patient via x- or gamma-irradiation, (2) imaging the patient via MRI (applicant’s ‘capturing MRI images using an appropriate MRI sequence’), or (3) both (¶ 0023-0062, 0115-0117, and 0128-0129; Fig. 1-8; and Ex. 1-15).  The nanoparticles comprise the following: a core comprising an oxide or oxohydroxide of at least one lanthanide such as Gd, wherein the lanthanide is at a weight ratio of 30% or more; a coating comprising polysiloxane; an organic molecule either directly attached to the surface of the core, or grafted onto or into the coating; and a chelating agent, such as DOTA or DTPA, attached to the coating (¶ 0023-0059, 0077, 0082-0086, 0088-0091, 0106-0114, and 0121-0122).  The nanoparticles are 1-50 nm in diameter, preferably less than 5 nm, e.g., 2.7 nm (¶ 0025, 0043, 0068, and 0119; Fig. 1; Ex. 1-15).
Although Tillement teaches nanoparticles, Tillement does not teach the particular nanoparticles of the claims, such as that the chelating agent of the nanoparticles complexes a rare earth metal cation.  Also, although Tillement teaches injecting the nanoparticles, Tillement does not specify inhaling the nanoparticles in the form of an aerosol intranasally or intratracheally, as required by the claims.  
3+ ions (applicant’s ‘Mn+’, ‘T1 MRI imaging agent’) obtained from a Gd-oxide core dissolution in aqueous solutions (applicant’s ‘pH modifying agent’) during nanoparticle production, and optionally further chelating the radioisotope 111In (applicant’s ‘SPECT/x-ray CT imaging agent’) (Abstract; p 12299-12300; Fig. 1). Lux teaches that the nanoaprticles have a Gd weight ratio of 25% (Table 3 of Supporting Information).  Lux teaches that the SRPs, when 30-40% of the DOTA is free (i.e., not chelating a metal), have longitudinal relaxivities (applicant’s ‘relaxivity r1’; ‘r1’ ) per gadolinium of 6.0 mM-1s-1 at 7T (300 MHz) (p 12300 right col; Fig. 1).  Lux further teaches that the free DOTA can be used to immobilize additional species such as (1) radioactive isotopes (e.g., 111In) to thereby use the nanoparticles in scintigraphic applications, (2) additional paramagnetic atoms (e.g., Gd) to increase r1 properties of the nanoparticles, or (3) heavy elements to thereby use the nanoparticles in therapeutic applications (p 12300, right col).  The SRPs have an average diameter less than 5.5 nm, such as 3±0.1nm without the Cy5.5 and 4 nm with the Cy5.5 (p 12300, left col).  Lux further teaches a method of monitoring biodistribution of the SRPs in normal tissues a subject, such as a mouse or rat, comprising: administering to the subject the SRPs via injection; and imaging the subject over time (p 12300-12302; Fig. 2-4).  The Cy5.5 is detected for fluorescence imaging; chelated Gd3+ is detected for MRI; and 111In is detected for SPECT or x-ray CT (p12300-12301).  The SRPs exhibit a long circulation time in the blood stream and will accumulate significantly in tumor tissues; these EPR effects allow the SRPs to achieve both a better contrast in imaging and an increased efficiency in therapy (p 12303, left col).  The SPRs, which are smaller than 5 nm in size, have a rigid structure that allows for a substantial contrast enhancement in MRI studies and, more generally, longer and more detailed observations regardless of the imaging 
Laube teaches that there are advantages to treating systemic diseases with aerosolized medicines; for example, in contrast to injection therapy, inhalation therapy is not associated with pain and this should improve patient comfort and compliance, leading to improved treatment outcome (p 1662, right col).  Aerosolized medicines may be in the form of dry powder or liquid aerosols and may be administered using a nebulizer, inhaler, or intranasal devices (p 1163-1164; and Fig. 2-4 and 8).  
Choi teaches that delivery of nanoparticles through the lung is receiving increased attention owing to the large lung surface area available and the minimal anatomical barriers limiting access to the body (p 1300, left col).  Nnaoparticle solutions are administered using a puff of air during the inspiration phase (Online Methods).  Nanoparticles that are inhaled intratracheally and that are less than 34 nm in diameter rapidly pass from the lungs into the bloodstream and extrapulmonary organs, while nanoparticles less than 5 nm can potentially reach every tissue and organ in the body: these nanoparticles could be used to deliver drugs to tumor metastases and inflammatory conditions (p 1300, left col; p 1301; p 1302, right col, last ¶; p 1303, left col; and Fig. 1-2).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the nanoparticles of Lux as the nanoparticle species during the methods of Tillement.  A person of ordinary skill in the art would have been motivated to make these modifications because:  (1) the nanoparticles of Lux would be multimodal, that is, the nanoparticles would not only be detectable by MRI, but also fluorescence imaging, SPECT, and x-ray CT, thereby giving a more precise imaging profile compared to using any one imaging modality alone; (2) the nanoparticles of Lux, being less than 5 nm in diameter, would provide the 
It also would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer the nanoparticles during the methods of Tillement as an aerosolized medicine in the form of dry powder or liquid aerosols using a nebulizer, inhaler, or intranasal device rather than as an injection, as suggested by Laube.  A person of ordinary skill in the art would have been motivated to make these modifications because in contrast to injection therapy, inhalation therapy is not associated with pain, thus administering the nanoparticles via inhalation would provide the advantages of improved patient comfort and compliance, leading to improved treatment outcome therapy, as suggested by Laube.   A person of ordinary skill in the art reasonably would have expected success because administration of medicines in general via inhalation was known in the art, as taught by Laube, and administration of nanoparticles in particular via inhalation was also known in the art, as taught by Choi.
per particle.  However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to optimize the particular species chelated by the remaining free DOTA on the nanoparticles of Lux to provide optimal imaging contrast and/or therapy.  The particular species chelated by the free DOTA is clearly a results effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal species chelated by the free DOTA needed to achieve the desired results, such as optimal imaging contrast and/or therapy.  As noted in Lux, the free DOTA can be used to immobilize additional species such as (1) radioactive isotopes (e.g., 111In) to thereby use the nanoparticles in scintigraphic applications, (2) additional paramagnetic atoms (e.g., Gd) to increase r1 properties of the nanoparticles, or (3) heavy elements to thereby use the nanoparticles in therapeutic applications (p 12300, right col).  Thus, one of ordinary skill would adjust the particular species chelated by the free DOTA to either radioactive isotopes, additional Gd, or heavy elements in in order to achieve the desired imaging contrast and/or therapy.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the particular species chelated by the free DOTA would have been obvious at the time of applicant’s invention.  Note that the instant specification evidences that the nanoparticles of Lux, when none of the 10 DOTAs are free (i.e., all DOTA is chelating Gd), have an r1 per particle of 114 mM-1s-1 at 1.4T (60 MHz) (p 12300 right col; Fig. 1), which is within the range of instant claim 22.

Claims 29, 40, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tillement et al. (from IDS: US 2011/0027375 A1; “Tillement”) in view of Lux et al. (from IDS; 2011 Angew. Chem. Int. Ed. Eng. 50: 12299-12303; “Lux”), Laube (from IDS; 2005 Respir. Care 50: 1161-1176; “Laube”), and Choi et al. (from IDS; 2010 Nat. Biotechnol. 28: , as applied to claims 20 - 28, 30 - 39, 41, and 42 above, and further in view of Fjälling et al. (from IDS; 1996 J. Nucl. Med. 37: 1519-1521; “Fjälling”).
The teachings of Tillement, Lux, Laube, and Choi are discussed in the above 103 rejection. Tillement further teaches the nanoparticles accumulate in tumor tissue, so the method can further include monitoring treatment efficiency by imaging the patient during the treatment, which allows for tracking of the nanoparticles to the tumor tissue, optimizing the time between injections and irradiations, and quantifying the tumor tissue (¶ 0076, 0078-0080, 0055-0061, 0115-0117, and 0128-0132). 
Although the methods of Tillement in view of Lux, Laube, and Choi include monitoring treatment efficiency, Tillement, Lux, Laube, and Choi do not explicitly exemplify that the step of monitoring includes the steps of repeatedly administering and imaging the nanoparticles and comparing the images, as required by the claim. 
Fjälling teaches a method of systemic radionuclide therapy for a patient with metastatic spread of a tumor (Abstract; p 1519 under ‘Case Report’). The method includes the following steps: administering on separate occasions (applicant’s ‘repeatedly administering’) different doses of a composition comprising 111In-DTPA-peptide to the patient; then repeatedly imaging the patient via whole-body scintigraphy after each administration to determine 111In-DTPA-peptide distribution and retention over time in the subject (Abstract; p 1519 under ‘Methods’; p 1520-1521 under ‘Systemic Radionuclide Therapy’; Fig. 2 and 3). Follow-up CT/MRI five months after the first administration indicated stable tumor disease with no new lesions visualized (applicant’s ‘comparing a change in tumor’) (p 1521, right col).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the steps of repeatedly administering and imaging the nanoparticles, and comparing the images, during the methods of Tillement in view of Lux, Laube, and Choi. A person of ordinary skill in the art would have been motivated to make these modifications because repeatedly administering and imaging the nanoparticles would provide 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 - 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,517,962 (“US’962”). 

1. A method for imaging or treating a lung tumor in a subject in need thereof, comprising
administering via the subject's airways, an effective amount of ultrafine nanoparticles as an imaging agent for imaging a tumor that is located in said subject's lungs, as a radiosensitizing agent for treating a tumor that is located in said subject's lungs, or both, said ultrafine nanoparticles having the following properties:
said ultrafine nanoparticles comprise a polyorganosiloxane matrix;
said ultrafine nanoparticles also comprise a chelating agent complexing cations Mn+, M being a rare earth metal, n being an integer between 2 and 4, and optionally doping cations Dn+, D being a rare earth metal other than M, an actinide or a transition element, m being an integer between 2 and 6, and
said ultrafine nanoparticles have a mean diameter having been reduced to a value between 1 and 5 nm by dissolution of all or part of a precursor nanoparticle comprising a core made of a metal oxide or oxyhydroxide of M, and,
irradiating said subject, imaging said subject or both.
2. The method of claim 1, wherein said ultrafine nanoparticles comprise at least one imaging agent for T1 MRI imaging, and at least one imaging agent suitable for one of the following imaging techniques:
(i) PET or SPECT scintigraphy,
(ii) fluorescence in the near-infrared range, and
(iii) X-ray tomodensitometry.
n+ is Gd3+ and said ultrafine nanoparticles have a relaxivity r1 per ultrafine nanoparticle of between 50 and 5000 mM−1·s−1 at 1.4 T.
4. The method of claim 1, wherein M is a lanthanide.
5. The method of claim 4, wherein said lanthanide is selected from the group consisting of Dy, Lu, Gd, Ho, Eu, Tb, Nd, Er, Yb and mixtures thereof.
6. The method of claim 1, wherein each ultrafine nanoparticle is obtained from a precursor nanoparticle comprising:
a core comprising a metal oxide or oxyhydroxide of M, at least partly in cationic form Mn+, n being an integer between 2 and 4, optionally doped with a doping agent D present at least partly in cationic form Dm+, m being an integer between 2 and 6;
at least one coating layer comprising polyorganosiloxanes (POSs);
and, optionally, an overcoating comprising a chelating agent C1 capable of complexing the Mn+ cations or a hydrophilic molecule capable of suspending the precursor nanoparticle in an aqueous medium;
said precursor nanoparticle having been subjected to dissolution of the core using a pH-modifying agent or a chelating agent C2, identical to or different than C1, capable of complexing all or part of the Mn+ and Dm+ cations, such that a mean diameter of the ultrafine nanoparticle thus obtained is reduced to a value of between 1 and 5 nm.
7. The method of claim 1, wherein said ultrafine nanoparticles further comprise a radioactive isotope that can be used in scintigraphy.
8. The method of claim 7, wherein said radioactive isotope is a radioactive isotope of In, Tc, Ga, Zr, Y, Cu or Lu.
9. The method of claim 7, wherein said radioactive isotope is selected from the group consisting of 111In, 99mTc, 68Ga, 64Cu, 89Zr, 90Y and 177Lu.
10. The method of claim 1, wherein said ultrafine nanoparticles comprise a T1 contrast agent suitable for magnetic resonance imaging.
1 MRI imaging, and at least one imaging technique chosen from the group consisting of:
i. PET or SPECT scintigraphy,
ii. fluorescence in the near-infrared range, and
iii. X-ray tomodensitometry.
12. The method of claim 1, wherein said ultrafine nanoparticles have a Gd weight ratio between 5% and 50%.
13. The method of claim 1, wherein said chelating agent is selected from the group consisting of diethylenetriaminepentaacetic acid (DTPA), 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA), 1,4,7-triazacyclononane-1,4,7-triacetic acid (NOTA), and derivatives thereof.
14. The method of claim 1, wherein said ultrafine nanoparticles are administered intranasally or intratracheally.
15. The method of claim 1, wherein said ultrafine nanoparticles are used both as an imaging agent for MRI of tumors and as a radiosensitizing agent for treating said tumors.
16. A noninvasive method of imaging of a lung tumor in a human patient or an animal patient, comprising the following steps:
(i) administering to said human or animal patient, via the human or animal patient's airways, an effective amount of ultrafine nanoparticles having the following properties:
said ultrafine nanoparticles comprise a polyorganosiloxane matrix;
said ultrafine nanoparticles comprise a chelating agent complexing cations Mn+, M being a rare earth metal, n being an integer between 2 and 4, and optionally doping cations Dm+, D being a rare earth metal other than M, an actinide or a transition element, m being an integer between 2 and 6; and

(ii) capturing MRI images using an appropriate MRI sequence, wherein said tumor is located in said human or animal patient's lungs.
17. The method of claim 16, wherein the ultrafine nanoparticles are administered in the form of an aerosol.
18. A method for monitoring the therapeutic efficacy of a therapeutic treatment of a lung tumor in a human or animal, said method comprising the following steps:
(i) at the initiation of a treatment of a human or animal, administering an effective amount of ultrafine nanoparticles as an imaging agent, said ultrafine nanoparticles having the following properties:
said ultrafine nanoparticles comprise a polyorganosiloxane matrix,
said ultrafine nanoparticles also comprise a chelating agent complexing cations Mn+, M being a rare earth metal, n being an integer between 2 and 4, and optionally doping cations Dm+, D being a rare earth metal other than M, an actinide or a transition element, m being an integer between 2 and 6, and
said ultrafine nanoparticles have a mean diameter having been reduced to a value between 1 and 5 nm by dissolution of all or part of a precursor nanoparticle comprising a core made of a metal oxide or oxyhydroxide of M,
(ii) capturing images of the imaging agent using an appropriate imaging technique in order to visualize the tumor, said tumor being located in the lungs of said human or animal,
(iii) repeating steps (i) and (ii) during the treatment of the human or animal, and
(iv) comparing the change in said tumor during the treatment, thereby deducing the therapeutic efficacy of the treatment.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618